          Case 4:18-cv-01885-HSG Document 564 Filed 11/26/18 Page 1 of 2


1    Michael P. Sandonato (admitted pro hac vice)    Robert S. Pickens (admitted pro hac vice)
     MSandonato@Venable.com                          RSPickens@Venable.com
2    John D. Carlin (admitted pro hac vice)          Sean M. McCarthy (admitted pro hac vice)
     JCarlin@Venable.com                             SMcCarthy@Venable.com
3    Natalie Lieber (admitted pro hac vice)          Jaime F. Cardenas-Navia (admitted pro hac vice)
     NDLieber@Venable.com                            JFCardenas-Navia@Venable.com
4    Christopher M. Gerson (admitted pro hac vice)   Joyce L. Nadipuram (admitted pro hac vice)
     CGerson@Venable.com                             JNadipuram@Venable.com
5    Jonathan M. Sharret (admitted pro hac vice)     Caitlyn N. Bingaman (admitted pro hac vice)
     JSharret@Venable.com                            CNBingaman@Venable.com
6    Daniel A. Apgar (admitted pro hac vice)
     DApgar@Venable.com
7
     VENABLE LLP
8    1290 Avenue of the Americas
     New York, New York 10104-3800
9    Tel: (212) 218-2100
     Fax: (212) 218-2200
10
     Chris Holland (SBN 164053)
11   cholland@hollandlawllp.com
     Lori L. Holland (SBN 202309)
12   lholland@hollandlawllp.com
13   HOLLAND LAW LLP
     220 Montgomery Street, Suite 800
14   San Francisco, CA 94104
     Tel: (415) 200-4980
15   Fax: (415) 200-4989
16   Attorneys for Plaintiffs
17
                                  UNITED STATES DISTRICT COURT
18                              NORTHERN DISTRICT OF CALIFORNIA
                                       OAKLAND DIVISION
19

20
     IN RE KONINKLIJKE PHILIPS PATENT
21
     LITIGATION                                             Case No. 4:18-cv-01885-HSG

22
                                                            DECLARATION OF ROBERT S.
                                                            PICKENS IN SUPPORT OF
23
                                                            DEFENDANTS’ ADMINISTRATIVE
                                                            MOTION TO SEAL (DKT. NO. 558)
24

25

26

27

28


      PICKENS DECLARATION IN SUPPORT OF DEFENDANTS’ ADMINISTRATIVE MOTION TO SEAL
                                      (DKT. NO. 558)
                                 CASE NO. 4:18-CV-1885-HSG
          Case 4:18-cv-01885-HSG Document 564 Filed 11/26/18 Page 2 of 2


1                                              DECLARATION
2           I, Robert S. Pickens, declare as follows:
3           1.      I am an associate at Venable LLP, counsel for Plaintiffs Koninklijke Philips N.V. and
4    U.S. Philips Corporation (collectively, “Philips”). I have personal knowledge of the facts contained
5    in this declaration and could competently testify to the statements contained herein.
6           2.      I submit this declaration under Civil Local Rules 79-5(d)(1)(A) and 79-5(e)(1) in
7    support of Defendants’ Administrative Motion to Seal (Dkt. No. 558) (“Administrative Motion”)
8    regarding confidential information of Philips contained within Exhibit B to the Declaration of
9    Patrick McKeever (Dkt. No. 558-6) (“Exhibit B”) in Support of Defendants’ Response in Opposition
10   to Philips’ Motion for Leave to Amend its Infringement Contentions (Dkt. No. 559).
11          3.      Exhibit B is an unredacted copy of Philips’ Responses to Microsoft’s Third Set of
12   Interrogatories (Nos. 8-15), which Philips designated as “Highly Confidential – Outside Counsel
13   Only” under the protective order governing this action (Dkt. No. 132). Select portions of that
14   document contain proprietary information that is confidential to Philips, and Philips would suffer
15   harm if the Court denies this portion of the Administrative Motion. Philips accordingly requests that
16   the Court seal those portions of Exhibit B that contain discussion and excerpts of Philips’
17   confidential business information. Specifically, Exhibit B contains sealable confidential business
18   information of Philips regarding technology licensing, license agreements, licensing strategies,
19   Philips’ products and technologies, marketplace analyses and strategies, patent portfolio analyses,
20   patent valuations, analyses of patent scope with respect to various standards and standards setting
21   organizations, and financial and revenue information. Attached hereto as Exhibit 1 is a public
22   version of Exhibit B, with Philips’ confidential information redacted.
23          4.      I declare under penalty of perjury under the laws of the State of California and the
24   United States of America that the foregoing is true and correct.
25          Executed on November 26, 2018 in New York, New York.
26

27                                                      /s/ Robert S. Pickens
                                                           Robert S. Pickens
28

                                                        1
      PICKENS DECLARATION IN SUPPORT OF DEFENDANTS’ ADMINISTRATIVE MOTION TO SEAL
                                      (DKT. NO. 558)
                                CASE NO. 4:18-CV-01885-HSG
